

116 HR 4345 IH: Fort Monroe National Monument Land Acquisition Act
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4345IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mrs. Luria (for herself, Mr. Scott of Virginia, Mr. Wittman, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the acquisition of non-Federal land for inclusion in the Fort Monroe National Monument in the State of Virginia, and for other purposes. 
1.Short titleThis Act may be cited as the Fort Monroe National Monument Land Acquisition Act. 2.DefinitionsIn this Act: 
(1)MapThe term map means the map prepared by the National Park Service entitled Fort Monroe National Monument Proposed Land Conveyance, numbered 250/154572A, and dated July 2019. (2)MonumentThe term Monument means the Fort Monroe National Monument in the State. 
(3)Non-federal landThe term non-Federal land means the approximately 44 acres of land in the State depicted on the map as Commonwealth of Virginia Land (Fee) Proposed for Conveyance to the NPS and Commonwealth of Virginia Interest (Easement) Proposed for Conveyance to the NPS. (4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(5)StateThe term State means the State of Virginia. 3.Conveyance of non-Federal land for the Fort Monroe National Monument (a)In generalIf the State offers to convey to the United States the non-Federal land— 
(1)the Secretary shall accept the offer; and (2)on conveyance to the United States of the non-Federal land, the non-Federal land shall be added to, and administered by the Secretary as part of, the Monument. 
(b)CorrectionsThe Secretary and the State may, by mutual agreement— (1)make minor boundary adjustments to the non-Federal land to be conveyed under subsection (a); and 
(2)correct any minor errors in the map. (c)Reservation of rightsAs part of the conveyance of the non-Federal land to the United States under subsection (a), the State may reserve and retain the rights of the State under any leases in existence on the non-Federal land on the day before the date of the conveyance. 
